This is an appeal from a judgment of the Superior Court sustaining an award of the Industrial Commission in behalf of the plaintiff. The intestate, D.C. Williams, in a collision of automobiles suffered injury which caused his death. The Industrial Commission found that his injury arose out of and in the course of his employment. This finding is contested by the appellant. There is evidence tending to sustain the findings upon which the award was based. The judgment of the Superior Court is
Affirmed.
STACY, C. J., and BROGDEN, J., dissenting.